F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                                       PUBLISH
                                                                              JAN 4 1999
                     UNITED STATES COURT OF APPEALS
                                                                          PATRICK FISHER
                                                                                  Clerk
                                  TENTH CIRCUIT



 UNITED STATES OF AMERICA,

       Plaintiff-Appellee,
 v.                                                         No. 97-1241

 ROBERT W. UNSER,

       Defendant-Appellant.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLORADO
                         (D.C. No. 97-CR-110-B)



Todd S. Welch (Bobac A. Barjesteh and William Perry Pendley, with him on the brief) of
Mountain States Legal Foundation, Denver, Colorado, for Defendant-Appellant.

Stacey Goh, Assistant U.S. Attorney (Henry L. Solano, United States Attorney, with her on
the brief), Denver, Colorado, for Plaintiff-Appellee.



Before PORFILIO, HOLLOWAY and TACHA, Circuit Judges.


HOLLOWAY, Circuit Judge.


      Mr. Unser brings this timely, direct appeal from his conviction for unlawful

possession and operation of a motor vehicle within a National Forest Wilderness Area in
violation of 16 U.S.C. § 551 and 36 C.F.R. § 261.16(a). The maximum penalty for this

conduct is a sentence of up to six months of imprisonment, a fine of up to $5,000, or both.

16 U.S.C. § 551 (setting out length of imprisonment authorized and maximum fine of $500);

18 U.S.C. § 3571(b)(6) (raising maximum fine to $5,000). The crime charged is a Class B

misdemeanor (because the maximum authorized punishment is more than thirty days but no

more than six months, 18 U.S.C. § 3559(a)(7)) and a “petty offense,” a category which

includes misdemeanors of Classes B and C, plus “infractions,” 18 U.S.C. § 19.1 After a

two-day trial to the court, Unser was convicted and was sentenced to pay a fine of $75.

       This case arises from a story of survival in the wilderness under extreme conditions

and involves legal issues requiring examination of some of the most fundamental concepts

in criminal law. Like the parties obviously do, we view the case as having significance

beyond the penalty actually imposed.

                                              I

                                              A

       We will begin with an overview of the facts. Our summary in this part of the opinion

is based on the testimony of the defendant, who was the only witness at trial to have been

present during the primary events. Much of this evidence was undisputed; we will note later



       1
        The significance of the petty offense category is that less stringent procedural rights
are accorded to the accused who faces only charges of this type. See Fed. R. Crim. P. 58.
Thus, most significantly, the accused does not have a right to a jury trial. Fed. R. Crim. P.
58(b)(2)(F).

                                             -2-
in the opinion the critical areas which are in dispute.

        On Friday, December 20, 1996, Mr. Unser set off to go snowmobiling with a friend,

Robert Gayton. Unser, who lives in Albuquerque and has a ranch near Chama in far northern

New Mexico, was very experienced with snowmobiles and fairly familiar with the place he

chose for them to ride. Gayton had never been on a snowmobile before, and so took a few

minutes to practice on the snowmobile at Unser’s ranch. The two then loaded two

snowmobiles onto a trailer and made a short drive on state highways across the state line into

far southern Colorado, high in the San Juan Range of the Rocky Mountains near La Manga

Pass.

        They parked at the Red Lake Trail parking lot on state highway 17. From there, Unser

planned a fairly short ride to the Jarosa Peak area of the Rio Grande National Forest. Unser

planned on a fairly short ride for several reasons. It was already midday when they reached

the parking lot to begin riding, and of course nightfall would come early at that time of the

year. While Unser was a very experienced rider, he had only recently recovered from back

surgery, and his companion, as we have noted, was a beginner.

        Gayton rode around a few minutes in the immediate area of the parking lot to get more

familiar with the machine and to riding in the deeper snow at the higher elevation near the

pass. The two then set off for the Jarosa Peak area. The area around this peak includes a

mesa, sometimes referred to as Jarosa Mesa, which was a climb of a few hundred feet from

the parking lot. Unser said he chose this place because it was a fairly short and easy, yet


                                             -3-
interesting, ride for the beginner, Gayton.

       The weather was clear at first, but when the two men reached the mesa, Unser

testified, a “ground blizzard” came up rather suddenly. A ground blizzard was described as

the result of high winds blowing substantial amounts of fallen snow; these conditions may

arise when no new snow is falling. Visibility was near zero. Unser’s machine started having

problems (the engine died repeatedly for the rest of the ill fated ride), and the situation

became dangerous. The two men got lost trying to find their way back to the truck. Then,

Gayton went off into a small ravine and his machine was stuck. They abandoned it and rode

on. As they did, they were continually having to work on Unser’s machine to get it restarted.

Eventually, it failed completely. The men started walking but were still lost when night

came. They dug a snow cave and spent the night in it. The next day they continued their

wanderings on foot, suffering greatly. They hiked through the day and night until some time

after midnight when they came upon a barn equipped with a telephone. They were soon

rescued. They were treated at a local hospital for frostbite, dehydration and exhaustion.

                                              B

       We will now review other evidence presented at trial. While Mr. Unser and

Mr. Gayton were lost in the rugged terrain of the National Forest battling the extreme cold

and other adverse elements, friends and family were aware that they had not returned on

Friday evening. On Saturday December 21 a search and rescue operation was organized.

Some friends of Unser went up from Chama to the parking lot where his truck had been


                                              -4-
noticed. On arriving there, they were told by a local deputy sheriff that they would have to

wait for the authorized search and rescue team from Colorado to arrive, which they did.

Eventually, six to eight people went out from the trail head on snowmobiles looking for

Unser and Gayton.       The rescuers did not actually get out on the mountain until

mid-afternoon, and so had only a couple of hours before nightfall. In that time they found

the snowmobile that Gayton had been riding, but were unable to find enough tracks to

determine which way the two men had gone from there.

       At trial four witnesses who had participated in the search and rescue operation

testified. Only one of these witnesses, Richard Martin, was called by the government. Martin

is a resident of southern Colorado and a veteran of a number of similar rescue efforts. Martin

testified that the conditions were not bad on December 21 as the group began their search.

The men were able to find tracks and, at least at first, to follow the path that Unser and

Gayton had made the previous day. From the tracks, it appeared that Unser had started out

from the parking lot on a fairly well defined trail, one which had in years past been used by

cattlemen taking stock up to summer pastures. (We note at this point that all the witnesses

at trial agreed that Unser’s ill fated ride had begun along this route, but opinions were

divided on where he might have gone after the first five or six miles.) That trail led up to

what the witnesses referred to as Jarosa Mesa (but it is not clear from the record just how far

this area goes). Conditions up on the mesa were very bad, as visibility was greatly reduced

by blowing snow.


                                             -5-
       Martin testified that he found tracks on the mesa which appeared to have been made

when Unser and Gayton were merely riding for fun; at the judge’s suggestion, he marked

“PT” on the enlarged map exhibit to show the area where he had found these “play tracks.”

The rescuers attempted to follow Unser’s tracks from there, but tracking became very

difficult because so many of the tracks had been erased by blowing snow by that time.

Eventually, Martin found the snowmobile that Gayton had been riding. Martin testified that

the tracks he had been following just before he found this first snowmobile indicated to him

that the riders were lost and trying to find their way. The rescue team extricated the

abandoned snow mobile and rode on, dividing into two groups. At nightfall, they suspended

their efforts for the day.

       Martin marked on the map for the court the point where he estimated that the first

snow mobile had been found and made a line to show the route he believed he had taken to

this point. The route as drawn by Martin proceeds for slightly over three miles in a

northwesterly direction, almost in a straight line from the point where Martin had marked

“play tracks” on the map, and ends about two miles past the boundary of the wilderness area.

This testimony was later cited by the trial judge as the most credible and consistent evidence

as to the location of the first machine, an issue of fact which was of considerable significance

because of other findings by the judge, as we shall see.

       It is worth noting that Martin’s testimony was far from precise. Martin was candid

in describing his effort as being less than certain, twice describing it as a guess. When the


                                             -6-
rescuers split into groups after having found the first abandoned snowmobile, Martin had

ridden to Red Lake, which was northeast of the point he marked on the map as the likely

location of the first machine. Martin testified that his estimate of the location of the

snowmobile was based in part on his belief that he had been going northeast from that point

to Red Lake during the rescue efforts.

        Martin had gone back to the area only a few days before trial in the company of Forest

Service Agent Burd, among others, to see if he could retrace the path he had taken during the

rescue effort. Martin testified that they were very careful to stay out of the Wilderness Area

and stopped before reaching the place where Martin believed the first snow mobile had been

found. (Although it was June when this effort was made, they were on snowmobiles.) As

the defense has emphasized, both at trial and on appeal, Martin said that the odometer on his

snowmobile read 7.2 miles when he turned back at a point he (or others with him) estimated

to have been about a quarter of a mile short of the wilderness boundary.2 Martin also

testified that during this second visit to the area he tested his sense of direction and found that

he was off by eighty degrees. He was not asked to explain whether he had accounted for this

when he testified that he believed that the first snowmobile had been found southwest of Red

Lake.




        It is interesting to note that on this second visit to the area, Mr. Martin had the
        2

advantage of much better weather conditions and the assistance of maps and guidance from
the Forest Service. Even so, he was uncertain just where the wilderness boundary was and
said that he had never seen signs in this area marking the boundary.

                                               -7-
                                             C

       About three weeks after this adventure, Unser contacted officials with the Forest

Service’s office in Albuquerque for assistance in finding the second snowmobile. Unser met

with Ben Tafoya, a Forest Service Agent, on January 7, 1997, in Albuquerque. Because he

had been told that he might need a permit to retrieve the machine, Unser brought with him

a friend, Gabe Valdez, and Manny Martinez. Before retiring, Manny Martinez had been a

supervisor in the law enforcement unit of the Forest Service and indeed had formerly been

Tafoya’s immediate supervisor. These men met and went over maps trying to determine

where the machine might have been abandoned, but they believed that they had accomplished

little. Further efforts were planned for the next day.

       Tafoya told Unser that he would contact officials with the Colorado offices of the

Forest Service who would be more familiar with the area and of more assistance. When

Tafoya first contacted officials in Colorado, he asked to speak to Chris Ortiz, the law

enforcement officer for that area. Ortiz told Tafoya that he should speak with Brenda Schultz

or Charlie Burd, who were investigating the incident for possible violation of the ban on use

of motor vehicles in a wilderness area, having determined that Unser probably had entered

the South San Juan Wilderness Area of the Rio Grande National Forest. Those two agents,

Burd and Schultz, arranged to come to meet with Unser at Tafoya’s office the following day.

Tafoya was asked not to tell Unser that these officers wanted to talk to him as part of their

criminal investigation. Instead, Tafoya merely told Unser that two agents were coming down


                                            -8-
from Colorado who could help him locate and retrieve his snowmobile.

       Charlie Burd, special agent with the Forest Service, testified that he, along with

Brenda Schultz, met with Unser the next day for about three and a half hours in a conference

room near Tafoya’s office in Albuquerque. Unser came by himself to this meeting. Burd

indicated that Unser was mostly cooperative during this meeting, but Burd suggested that

Unser was less than candid at times in saying that he had no idea which way he had gone

after leaving Jarosa Mesa. After lengthy and not very productive discussions, Burd asked

Unser to draw a sketch of the valley where the second machine had been abandoned. From

this sketch, Burd testified he was able to recognize the area. Burd then showed Unser an

aerial phoptograph, using a stereoscopic device to give the photo a three dimensional effect.

Unser immediately recognized the photograph Burd had selected. Six months later, just the

week before trial, Burd located the second machine, still stuck in the snow, very near the

place that he and Unser had identified in the January meeting. Burd marked that point on the

topographical map that Martinez had used in his testimony, government’s exhibit 3. The

point is almost due east of the point identified by Martinez as the most likely location of the

recovery of the first machine.

       Burd testified that Unser never indicated to him that he had any concern for his safety

until the second snowmobile failed. Unser had said that he had been in this area about ten

times before, but that he was unsure just where they had gone because he simply had not

been paying attention while he was enjoying the sport. According to Burd’s testimony, Unser


                                             -9-
told him that after the first machine got stuck, with the weather beginning to be bad, Unser

decided to try to head straight back to the parking lot, rather than to return by retracing their

path. Unser had told Tafoya that at that point he started following the “windrows.”

Windrows are wave like patterns in the snow which, Tafoya testified, would generally run

east to west in this area.

                                               D

       As for the defense evidence, for purposes of our review we need not go into any

detail. The trial judge clearly did not find much of the defendant’s evidence on critical issues

to be credible. It is sufficient to note that two members of the rescue team attempted to

locate on the map the point where they thought the first snowmobile had been recovered, and

like defendant in his testimony, both fixed this point as being outside the wilderness area,

before Unser and Gayton would have reached the wilderness boundary. Matthew Martinez

testified that he was among those who went back to the area on Sunday, December 22, after

Unser and Gayton had been rescued, to retrieve the first snowmobile. He said that the

snowmobile’s odometer showed eight miles plus some tenths. Several witnesses agreed that

a snowmobile’s odometer usually shows more miles than has actually been traveled. This

is because the odometer registers revolutions of the track, which often slips especially when

the rider is attempting to climb a steep slope. Mr. Burd testified that the route apparently

taken by Unser up to the top of Jarosa Mesa was so steep that when he made the climb

himself he thought at first that his machine would not be able to do it.


                                             - 10 -
                                              II

       On appeal from a criminal conviction, of course, we view the evidence in the light

most favorable to the prosecution. In the instant case, where the trial judge found the facts

specially, even though not requested to do so,3 the findings may not be disturbed unless

clearly erroneous. Campbell v. United States, 373 U.S. 487, 493 (1963).

       We will summarize the district judge’s findings as a prelude to our analysis of the

legal issues raised by Mr. Unser. Although there is essentially no dispute as to the main

events as described by Unser and as we have just summarized, there certainly was dispute

about important details. The trial judge did not credit Unser’s testimony in its entirety. In

particular, the judge found that the two riders left the Jarosa Peak area before any emergency

arose and that they were intentionally riding northwest, further away from where they had

begun their ride, because they were still just riding for fun.

       The judge found that Mr. Martin’s testimony as to the location of the first snowmobile

was the most credible, and he gave several reasons for this finding. The fact that the second

machine was eventually recovered almost due east from where Mr. Martin fixed the location

of the first machine was consistent with the Unser’s statements, both in the interview with

Burd and in his trial testimony, that after abandoning the first machine he and Gayton




       In the trial of a criminal case without a jury, the judge must make a general finding
       3

and “shall in addition, on request before the general finding, find the facts specially.”
Fed. R. Crim. P. 23(c). The findings may be oral or may be stated in an opinion or
memorandum of decision.

                                            - 11 -
attempted to follow the windrows, which the evidence established ran west to east. The

judge found that the odometer reading on the first machine, when it was recovered, was a

little over eight miles. The judge then said that he had used a piece of wire to determine the

distance to the spot on the map marked by Mr. Martin, following the route Martin had said

that rescuers had used in following the tracks left by Unser and Gayton. From this

examination of the evidence, the judge determined that it was about 4.2 miles from the

parking lot to the place which Martin had estimated to be the location of the abandoned first

snowmobile. (In fact, the judge misread the scale of the map; the distance is twice what he

found it to be. This is clear because he made findings about other points on the map, each

of which is plainly based on the same erroneous reading of the scale of miles.)

       The judge then proceeded to consider Unser’s contention that if he had entered the

wilderness area with a snowmobile, he had done so only under a life-threatening emergency.

The judge had held before trial that Unser would have the burden of proving this defense by

a preponderance of the evidence. This conclusion was based on another holding made before

trial, i.e., that the offense charged was a strict liability offense and accordingly the

government would not have to prove any intent to snowmobile in the wilderness area, nor

would the government have to prove that Unser knew that he had entered a wilderness area.

The judge stated, “[T]he law ought to afford, and I believe does, a measure of defense to the

citation issued here based upon emergency and defenses otherwise known essentially as a

necessity defense, sometimes called a choice of evils defense.” II App. at 687.


                                            - 12 -
       Accordingly, in the judge’s view it was critical to determine whether emergency

conditions had arisen before or after Unser had entered the wilderness area. The judge

specifically found that an emergency did not arise until “either just before or just after Mr.

Gayton’s machine got stuck.” II App. at 689. Based on his finding that the more credible

evidence was that the first machine had been found inside the wilderness boundary, the judge

concluded and held that the defense had failed to carry the burden of establishing the

necessity defense, and pronounced the defendant guilty.

       This appeal followed. The major contentions of defendant Unser on appeal are: (1)

the district judge erred by holding that the offense of violation of 16 U.S.C. § 551 and 36

C.F.R. § 261.16(a) of possessing and using a motor vehicle in a Wilderness Area contains

no mens rea requirement; (2) the judge erred by denying defendant Unser the necessity

defense in the emergency conditions that confronted Unser and his companion; and (3) the

judge erred in denying defendant Unser’s motion to suppress his statement based on the

involuntariness of the statement and violation of his rights under the Miranda doctrine.

       We will analyze these issues in turn.

                                               III

       First, we address the mens rea issue:

       “Few areas of criminal law pose more difficulty than the proper definition of the

mens rea required for any particular crime.” United States v. Bailey, 444 U.S. 394, 403

(1980). Our task is to determine, as best we can, the intent of Congress in empowering the


                                            - 13 -
Secretary of Agriculture to adopt regulations applicable to National Forest lands and

enforceable by criminal penalties. Then, having found that intent, we must determine

whether the intent is compatible with due process. Unfortunately, we find little direct

guidance in the language Congress used.4 The regulation promulgated by the Secretary of

Agriculture likewise reveals little on this question.5 However, while the statute and

regulation involved here do not contain a mens rea element, “silence on this point by itself

does not necessarily suggest that the [legislators] intended to dispense with a conventional



       16 U.S.C. § 551 provides, in pertinent part:
       4



              The Secretary of Agriculture shall make provisions for the protection
       against destruction by fire and depredations upon the public forests and
       national forests which may have been set aside or which may be hereafter set
       aside . . . and he may make such rules and regulations and establish such
       service as will insure the objects of such reservations, namely, to regulate their
       occupancy and use and to preserve the forests thereon from destruction; and
       any violation of the provisions of this section . . . or such rules and regulations
       shall be punished by a fine of not more than $500 or imprisonment for not
       more than six months, or both.

       As noted earlier, Congress changed the maximum fine from $500 to $5,000 in 1987.
See 18 U.S.C. § 3571(b)(6). Thus, at the time of this offense in 1996, the maximum penalties
to which Mr. Unser could have been sentenced were a fine of not more than $5,000, or
imprisonment for not more than six months, or both.

       The regulation under which Mr. Unser was prosecuted provides:
       5



              The following are prohibited in a National Forest Wilderness:

             (a) Possessing or using a motor vehicle, motorboat or motorized
       equipment except as authorized by Federal Law or regulation.

36 C.F.R. § 261.16

                                             - 14 -
mens rea element.” Staples v. United States, 511 U.S. 600, 605 (1994); Morissette v. United

States, 342 U.S. 246, 263 (1952); United States v. Martinez-Morel, 118 F.3d 710, 716

(10th Cir. 1997).

       Morissette also noted, however, that the general presumption that some guilty purpose

is required is not applicable to what have been termed public welfare offenses, which

typically impose penalties to serve as an effective means of regulation. The Court’s

observations about the nature of such public welfare offenses provide a helpful starting point

for our analysis:

       These cases do not fit neatly into any of such accepted classifications of
       common-law offenses, such as those against the state, the person, property, or
       public morals. Many of these offenses are not in the nature of positive
       aggressions or invasions, with which the common law so often dealt, but are
       in the nature of neglect where the law requires care, or inaction where it
       imposes a duty. Many violations of such regulations result in no direct or
       immediate injury to person or property but merely create the danger or
       probability of it which the law seeks to minimize. While such offenses do not
       threaten the security of the state in the manner of treason, they may be
       regarded as offenses against its authority, for their occurrence impairs the
       efficiency of controls deemed essential to the social order as presently
       constituted. In this respect, whatever the intent of the violator, the injury is the
       same, and the consequences are injurious or not according to fortuity. Hence,
       legislation applicable to such offenses, as a matter of policy, does not specify
       intent as a necessary element. The accused, if he does not will the violation,
       usually is in a position to prevent it with no more care than society might
       reasonably expect and no more exertion than it might reasonably exact from
       one who assumed his responsibilities. Also, penalties commonly are relatively
       small, and conviction does no grave damage to an offender’s reputation.
       Under such considerations, courts have turned to construing statutes and
       regulations which make no mention of intent as dispensing with it and holding
       that the guilty act alone makes out the crime.

Morissette, 342 U.S. at 255-56 (emphasis added).

                                              - 15 -
       Following Morissette, the Eighth Circuit has stated that

       where a federal criminal statute omits mention of intent and where it seems to
       involve what is basically a matter of policy, where the standard imposed is,
       under the circumstances, reasonable and adherence thereto properly expected
       of a person, where the penalty is relatively small, where the conviction does
       not gravely besmirch [the reputation], where the statutory crime is not one
       taken over from the common law, and where congressional purpose is
       supporting, the statute can be construed as one not requiring criminal intent.
       The elimination of this element is then not violative of the due process clause.

Holdridge v. United States, 282 F.2d 302, 310 (8th Cir. 1960)(Blackmun, J.); see also Tart

v. Massachusetts, 949 F.2d 490, 502 (1st Cir. 1991). Additionally, the Supreme Court has

indicated that most public welfare offenses involve situations where a reasonable person

should know that the conduct is subject to stringent regulation and may seriously threaten a

community’s health or safety. Liparota v. United States, 471 U.S. 419, 433 (1985).

       The government contends, and we agree, that the regulation at issue here satisfies

most of these criteria, conceding however that the conduct in question does not seem to

seriously threaten a community’s health or safety. The government states: “Admittedly, it

is difficult [to] characterize the use of motorized vehicles in a wilderness area as conduct

‘that may seriously threaten a community’s health or safety.’” Brief of Appellee at 14

(quoting Liparota v. United States, 471 U.S. 419, 433 (1985)).         Nevertheless, we are

persuaded that 16 U.S.C. § 551 and 36 C.F.R. § 261.16(a), the applicable statute and

regulation involved here, do create a “public welfare offense.” Indeed, several other courts

have found that such Forest Service regulations define public welfare offenses. E.g., United

States v. Kent, 945 F.2d 1441, 1446 (9th Cir. 1991)(unauthorized occupancy of National

                                            - 16 -
Forest land); United States v. Larson, 746 F.2d 455, 456 (8th Cir. 1984) (trespass by cattle);

United States v. Wilson, 438 F.2d 525 (9th Cir. 1971) (cutting wood); United States v.

Northwest Pine Products, 914 F. Supp. 404 (D. Ore. 1996) (timber operations); but see

United States v. Semenza, 835 F.2d 223 (9th Cir. 1987)(mental element held implied in

offense of allowing unauthorized livestock entry in National Forest); United States v.

Launder, 743 F.2d 686 (9th Cir. 1984)(proof required of some intent or fault in permitting

fire out of control in National Forest) United States v. Osguthorpe, 13 F. Supp.2d 1215

(D. Utah 1998) (mental element required for offense of allowing unauthorized livestock to

enter National Forest).

       We must decide the effect of the omission from the statute and regulation of a

mens rea requirement. Under the proposition distilled by Justice Blackmun’s Holdridge

opinion for the Eighth Circuit from earlier cases, 242 F.2d at 310, we are persuaded that most

of the conditions are met for treating the offense charged here as a public welfare offense

lacking a mens rea requirement: there is, as noted, no mention of an intent in the statute or

regulation; the duty imposed is reasonable, under the circumstances, and adherence properly

expected; the statutory scheme is not one taken from the common law and congressional

purpose is supportive; and conviction does not gravely besmirch one’s reputation, involving

only a misdemeanor. The troublesome question remaining is whether “the penalty is

relatively small.” Holdridge, 282 F.2d at 310.

       Taking into account the 1987 increase in the potential fine, the maximum penalties


                                            - 17 -
are a $5,000 fine, or imprisonment for not more than six months, or both. These are not

de minimis, in our judgment, but the test is whether “the penalty is relatively small,” as

Holdridge, 282 F.2d at 310 (emphasis added), states. This follows the test laid down by the

Supreme Court in Morissette, that “penalties commonly are relatively small,” 342 U.S. at 256

(emphasis added), for public welfare offenses where no mention of intent is made and the

guilty act alone makes out the crime. In Staples, the Court noted that cases that first defined

the concept of public welfare offenses involved statutes that “punished only light penalties

such as fines or short jail sentences . . . .” 511 U.S. at 616.6 Later Staples referred to “small

penalties” being attached to such public welfare offenses as logically complementing the

absence of a mens rea requirement. Id. (emphasis added). We have addressed a similar issue

in United States v. Corrow, 119 F.3d 796, 805 (10th Cir. 1997), cert. denied, 118 S. Ct. 1089

(1998), in the context of Migratory Bird Treaty Act misdemeanor violations carrying a

potential fine up to $5,000 or imprisonment of not more than six months, or both. See 16

U.S.C. § 707(a) and 18 U.S.C. § 3571(b) (raising maximum fine up to $5,000 in 1987). In

Corrow, we joined other circuits in holding such offenses are strict liability without a scienter

requirement.

       This 1996 offense occurred in a time frame when heavier sentences of imprisonment



       6
        In Staples, the Court cited Commonwealth v. Raymond, 97 Mass. 567 (1867)(fine up
to $200 or six months in jail, or both); Commonwealth v. Farrer, 91 Mass. 489 (1864)(fine);
and People v. Snowburger, 71 N.W. 497 (Mich. 1897)(fine up to $500 or incarceration in
county jail).

                                             - 18 -
and fines are more common. In light of these circumstances and the lack of besmirching an

offender’s reputation by a felony conviction, we are persuaded that the public welfare offense

in question here was properly held by the district judge not to have a required mens rea

element.

                                              IV

       As we have earlier noted, the district judge held that Unser could assert a common law

defense of necessity, based on the life threatening situation he faced when he became lost in

the extreme conditions that have been described. The judge eventually ruled, however, that

Unser had not carried the burden of proving the necessity defense by a preponderance of the

evidence. Unser argues on appeal that the district judge erred in holding that he had the

burden of proof on the necessity defense,7 and also argues that the evidence showed that any

entry into the wilderness area should have been excused under the necessity defense.

       We have discussed the necessity defense on several occasions. It is well settled, and

not challenged here, that the defendant at least must bear the initial burden of producing

evidence which could support a finding in his favor on each element of the defense. The

government does not dispute that defendant met this burden of production and that the trial

judge properly considered the necessity defense in this case. Various formulations of the


       7
        In written submissions to the district court, the defendant twice stated that the burden
of proof was on him. Nevertheless, because the district court evidently did not hold
defendant to this position, but instead permitted defendant later to argue that the burden
should be on the government, and because the government does not urge on appeal that this
issue has been waived, we conclude that the issue has been preserved.

                                             - 19 -
elements of the defense may be found, but for our purposes we need only examine one such

formulation. The necessity defense may excuse an otherwise unlawful act if the defendant

shows that “(1) there is no legal alternative to violating the law, (2) the harm to be prevented

is imminent, and (3) a direct, causal relationship is reasonably anticipated to exist between

defendant’s action and the avoidance of harm.” United States v. Meraz-Valeta, 26 F.3d 992,

995 (10th Cir. 1994) (citing United States v. Seward, 687 F.2d 1270, 1276 (10th Cir. 1982) (en

banc)).

       The district court’s holding that the burden of proof on the defense of necessity was

on the defendant was expressly based on the prior ruling that the offense charged did not

include a mens rea element. I App. at 119-20 (citing United States v. Toney, 27 F.3d 1245

(7th Cir. 1994)); II App. at 687. The trial judge recognized the fundamental principle that the

government must bear the burden of proof beyond a reasonable doubt of each element of a

criminal offense. In re Winship, 397 U.S. 358 (1970). It follows from this that when

evidence has been produced of a defense which, if accepted by the trier of fact, would negate

an element of the offense, the government must bear the ultimate burden of persuasion on

that element, including disproving the defense. Mullaney v. Wilbur, 421 U.S. 684 (1975).8


       8
        The Court in Mullaney unanimously held that it was a violation of the constitutional
guarantees of due process for Maine to require a murder defendant to shoulder the burden
of persuasion of establishing that he acted in the heat of passion on sudden provocation, so
as to qualify for conviction of the lesser offense of manslaughter. Two terms later, the Court
considered a New York statute which similarly placed on the defendant in homicide cases
the burden of persuasion as to the statutory defense of “extreme emotional disturbance.”
Patterson v. New York, 432 U.S. 197 (1977). The Court upheld that statute because the

                                             - 20 -
See generally 1 Wayne R. LaFave & Austin W. Scott, Jr., Substantive Criminal Law § 1.8(c)

(1986). In the instant case, however, we do not face a constitutional issue involving

defendant’s due process rights. The Constitution permits allocation of the burden of proof

to the defendant with respect to a defense which does not negate an element of the crime.

E.g., Patterson v. New York, 432 U.S. 197 (1977). Therefore, because we have affirmed the

district court’s ruling that the offense charged may be proven without proof that defendant

intended to take his motor vehicle into the protected area, or even knew that he had done so,

the trial judge’s ruling on the burden of proof on the necessity defense did not deny

defendant any basic right. There still remains the question, however, whether the burden of

proof was properly placed on defendant or whether some authority other than the

Constitution would require the opposite conclusion. Unfortunately, neither the statutes, the

regulations, nor the cases provide much guidance on when the burden of proof should be

allocated to the defendant for such a defense. We must resolve the issue with the minimal

guidance that these sources provide.

       One factor which is relied on is a practical one. Often it is the defendant who is most

likely to have access to the facts needed to prove such a defense, and this case seems to be

of that type. This pragmatic element is one which may properly be taken into account, as the




crime was defined broadly as requiring only two elements – intent to cause the death of
another and causing the death of that person or a third person. Because there was no
requirement analogous to the common law element of malice aforethought, the defense did
not involve negating such an element, or any element, of the crime.

                                            - 21 -
Supreme Court has recognized for at least most of this century. See Morrison v. California,

291 U.S. 82, 91 (1934). In Morrison, the Court stated that the burden of establishing an

affirmative defense may properly be placed on the defendant if there exists “a manifest

disparity in convenience of proof and opportunity for knowledge, as, for instance, where a

general prohibition is applicable to every one who is unable to bring himself within the range

of an exception.” Id.

       We think it is manifest that the regulation at issue here is “a general prohibition.” It

would be impractical, we believe, to impose on the government the burden of disproving

necessity beyond a reasonable doubt, and this case demonstrates why this is so. It would be

impractical to expect that the boundaries of wilderness areas could be policed in such a way

that the government would have access to evidence to disprove a necessity defense. We

think, in fact, that requiring the government to disprove the necessity defense could impede

enforcement of the regulatory scheme.

       Therefore, we hold that the district judge did not err in ruling that Unser had the

burden of proving the defense of necessity.

       We note briefly that Unser raises a sufficiency of the evidence issue as part of his

attack on the trial court’s rulings on the necessity defense. This argument is at least partially

premised on the contention, which we have rejected, that the burden of proof should have

been on the government to establish beyond a reasonable doubt that Unser had already

committed the violation by entering the wilderness area on his snowmobile before the


                                             - 22 -
emergency arose. That argument of course must fail as a consequence of our rejection of its

premise.

       Unser does also argue that the evidence was insufficient regardless of the burden of

proof on the necessity defense. We have carefully reviewed the record and we disagree.

Unser’s argument on this point overlooks, among other things, Agent Burd’s testimony that

Unser’s statements only three weeks after the ordeal were inconsistent with his trial

testimony and that Unser had said then that he did not know where he had gone only because

he hadn’t been paying much attention, not because he was lost in a ground blizzard. Unser’s

argument on appeal also overlooks the evidence of the location of the second machine, and

Unser’s testimony that he had been following the windrows before the second machine

failed. We have already noted that the trial judge specifically relied on these facts as strong

evidence of the location of the first snowmobile. The evidence as to the location of the

second machine was much more certain, and the windrow evidence links that more definite

point to the location of the first machine.

       Much of Unser’s argument is devoted to recounting the inconsistencies in the other

evidence about the location of the first machine, with particular emphasis on the district

judge’s mistake in reading the scale of miles on the enlarged map, exhibit 3, to which we

have previously referred.9 This part of the evidence is somewhat troublesome. Applying the



       We remind the readers that the district judge’s finding that the emergency arose about
       9

the time that the first machine had to be abandoned is what makes the spot where that
machine was recovered of such great importance here.

                                              - 23 -
correct scale of miles, it appears that it is approximately 6.7 miles from the Red Lake Trail

parking lot, where the ride began, to the boundary of the wilderness. As we have noted, Mr.

Martin, on whom the trial judge relied heavily, estimated the distance at 7.2 miles, based on

his having tried to retrace the route.

       As Unser points out, the evidence was that Gayton had driven the machine twice just

for practice, once at Unser’s ranch and once in the area of the parking lot. Further, the

evidence that the odometers overstate actual mileage because of slippage of the propulsion

mechanism, evidence that Unser and Gayton had been making “play tracks” and then had

been wandering apparently lost, and the fact that the rugged terrain would make it unlikely

that the actual route taken would be as direct as a line drawn on a map, all are factors which,

Unser urges, make it highly unlikely, if not impossible, that Gayton’s machine reached the

wilderness boundary, given that its odometer showed mileage of less than nine miles.

       Although it may be that a rational fact finder could have accepted these contentions,

we do not find the evidence so one-sided that we could hold the trial judge’s adverse findings

to be clearly erroneous. We believe that the district judge did not err in weighing all the

evidence and finding that Unser had not proven by a preponderance of the evidence that the

emergency arose before he entered the wilderness area.

                                              V

       Finally, we consider Unser’s contentions relating to the statements he made in the

meeting with Agents Burd and Schultz in Albuquerque. Unser makes two contentions. First,


                                            - 24 -
he says that his statements should have been suppressed because he was subjected to

custodial interrogation without having been advised of his rights under Miranda v. Arizona,

384 U.S. 436 (1966). Second, Unser contends that the statements should have been

suppressed because they were involuntary, being the product of deception practiced on him

by the agents. The district court rejected both contentions. The judge made a specific

finding of fact that Unser was not in custody during the meeting, from which it followed that

the agents were not required to advise him of his rights under Miranda. The judge also found

that Unser was not coerced into making statements and concluded that the statements were

voluntary.

       The Miranda issue merits little discussion. The district court’s finding that Unser was

not in custody is reviewed only for clear error. United States v. Glover, 104 F.3d 1570, 1578

(10th Cir. 1997). The evidence supporting the district judge’s finding that Unser was not in

custody was essentially undisputed and was easily sufficient. The evidence was that Unser

voluntarily appeared both on January 7 and January 8. During both days Unser frequently

took telephone calls on his cellular phone and obviously felt free to leave the room whenever

he wanted because he did so, going out into the hallway to talk on the telephone several

times. There was no evidence of any coercive tactics, nor of anything coercive about the

atmosphere of the meeting which would have led Unser to believe that he was not free to

leave at any time. We affirm the district court’s conclusion that there was no violation of the

requirements of Miranda.


                                            - 25 -
       As to the issue of voluntariness, as noted in part I-C, supra, Unser was told only that

the agents would help him retrieve his snowmobile, even though the agents’ purpose was to

further their criminal investigation. The trial court found that “a measure of subterfuge” had

been employed by the agents when they induced Unser to return to the offices in

Albuquerque for the purpose of meeting with Agents Burd and Schultz, without telling Unser

that he was the target of a criminal investigation and instead leading him to believe that they

were simply trying to assist him in finding his abandoned snowmobile. On the other hand,

the judge also found that the evidence would support a reasonable inference (which he

apparently drew) that Unser knew that he might be cited for entering a wilderness area. The

judge referred to Unser having brought retired Agent Martinez and retired state trooper

Valdez to the first meeting with Agent Tafoya. Also, the judge referred to testimony by

Tafoya that at one point during his meeting with the three men, at a time when Unser himself

might have left the room temporarily, Tafoya asked if Unser had been cited. The court found

as a matter of fact that Unser’s statements were not coerced.

       We review the district court’s subsidiary findings of fact only for clear error, but the

issue of voluntariness of the statements is ultimately a question of law which we review

de novo. Glover, 104 F.3d at 1579-80. On the legal issue of whether the statements were

voluntary, we consider the age, intelligence, and education of the defendant; the length of the

detention (if any); the length and nature of the questioning; whether the defendant was

advised of his constitutional rights; and whether physical coercion was employed. Glover,


                                            - 26 -
104 F.3d at 1579. The inquiry is to include all the facts and circumstances. The ultimate
                                                                           Id.

question in this case is whether the promise of helping Unser to locate his snowmobile

resulted in his will being overborne. Id.

       We find no clear error in the trial court’s subsidiary findings. These included findings

that Unser was a man of intelligence and experience. As previously alluded to, the court

found that the fact that Unser initially enlisted two men with law enforcement backgrounds

to accompany him to meet with Tafoya suggested that Unser had some idea that he might be

under investigation for entering the wilderness area with his snowmobile. The judge also

found, as we read his comments, that Unser was a strong willed individual as evidenced by

his having survived this ordeal and by other circumstances, including the fact that Unser had

achieved great fame and success as a race car driver in his earlier years.

       Considering all the surrounding circumstances, we affirm the district judge’s holding

that the statements were voluntarily made and therefore admissible at trial.

                                             VI

       For the reasons given, the judgment is AFFIRMED.




                                            - 27 -